                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-197-RJC-DCK

 SEMARIA GASS,                                   )
                                                 )
                       Plaintiff,                )
                                                 )
        v.                                       )         ORDER
                                                 )
 NGOC NGUYEN, VI TRUONG,                         )
 CHRISTY HUONG, and TRAM NDO,                    )
                                                 )
                       Defendants.               )
                                                 )


       THIS MATTER IS BEFORE THE COURT on pro se Plaintiff’s “Motion To Remove

Personal Address From Public Records” (Document No. 16) filed July 11, 2019. This motion has

been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion, the record, and applicable

authority, the undersigned will deny the motion, without prejudice.

       Pro se Plaintiff may file a revised motion seeking to seal some or all of this case in

accordance with Local Rule 6.1. However, Plaintiff is respectfully advised that there is a

presumption of openness in civil proceedings before the Court. See Local Rule 6.1(a).

       IT IS, THEREFORE, ORDERED that the “Motion To Remove Personal Address From

Public Records” (Document No. 16) is DENIED WITHOUT PREJUDICE.



                                         Signed: July 11, 2019
